Exhibit 10.29

Portions of this exhibit marked [*] are requested to be treated confidentially.

EXECUTION VERSION

FOURTH AMENDMENT AGREEMENT

This Fourth Amendment Agreement (this “Amendment”) is entered into this 28th day
of October, 2016, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015, pursuant to that
certain Second Amendment Agreement dated December 18, 2015, and pursuant to that
certain Third Amendment Agreement dated March 24, 2016 (as amended and as the
same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers for the purposes permitted in the Credit Agreement.

B. The Borrowers have requested an Increase (as defined in the Credit Agreement
prior to giving effect to this Amendment) of $35,000,000 pursuant to
Section 2.12 of the Credit Agreement, and the Required Lenders and the
Administrative Agent agree to modify and amend certain terms and conditions of
the Credit Agreement in connection therewith.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement.

2.1 Recitals. The second paragraph of the Recitals to the Credit Agreement is
hereby amended by deleting “$60,000,000” and inserting “$95,000,000” in lieu
thereof.



--------------------------------------------------------------------------------

2.2 Section 1.1 (Defined Terms).

(a) The definition of “ABR” is amended by adding “In no event shall the ABR be
less than 0.00%” after the first sentence thereof.

(b) The definition of “Applicable Margin” is amended and restated in its
entirety as follows:

““Applicable Margin”:

(a) from the Fourth Amendment Effective Date until November 5, 2016, the
percentages set forth in Level I of the pricing grid below; and

(b) from and after November 5, 2016 and on the fifth day of each month
thereafter, the Applicable Margin shall be determined from the following pricing
grids based upon Liquidity as set forth in the most recent Liquidity Report
delivered or required to be delivered pursuant to Section 6.2(g) hereof;
provided however if any Transaction Report or other calculation of a component
of Liquidity is at any time restated or otherwise revised (including as a result
of an audit) or if the information set forth in any Transaction Report or other
calculation of a component of Liquidity otherwise proves to be false or
incorrect such that the Applicable Margin would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest and/or fees
due under this Agreement shall be immediately recalculated at such other rate
for any applicable periods and shall be due and payable promptly after demand
from the Administrative Agent if such other rate would have been higher.

REVOLVING LOANS AND SWINGLINE LOANS

 

Level

   Liquidity    Revolving Loans   Swingline Loans

I

   ³ $90,000,000    0.75%   0.75%

II

   ³ $60,000,000 but < $90,000,000    1.00%   1.00%

III

   < $60,000,000    1.25%   1.25%

LETTER OF CREDIT FEE

 

Level

   Liquidity    Letter of Credit Fees

I

   ³ $90,000,000    0.75%

II

   ³ $60,000,000 but < $90,000,000    1.00%

III

   < $60,000,000    1.25%



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) if the Borrowers fail to deliver a
Transaction Report or other calculation of a component of Liquidity as required
herein, the Applicable Margin shall be the rates corresponding to Level III in
the foregoing tables until such Transaction Report and/or calculation is
delivered, and (b) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.”

(c) The definition of “Available Revolving Increase Amount” is amended by adding
“As of the Fourth Amendment Effective Date, the Available Revolving Increase
Amount is $5,000,000.00” after the first sentence thereof.

(d) The definition of “Commitment Fee Rate” is amended and restated in its
entirety as follows:

““Commitment Fee Rate”:

(a) from and after the Fourth Amendment Effective Date until November 5, 2016,
the percentages set forth in Level I of the pricing grid below; and

(b) from and after November 5, 2016 and on the fifth day of each month
thereafter, the Commitment Fee Rate shall be determined from the following grid
based upon Liquidity as set forth in the most recent Liquidity Report delivered
or required to be delivered pursuant to Section 6.2(g) hereof; provided however
if any Transaction Report or other calculation of a component of Liquidity is at
any time restated or otherwise revised (including as a result of an audit) or if
the information set forth in any Transaction Report or other calculation of a
component of Liquidity otherwise proves to be false or incorrect such that the
Commitment Fee Rate would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, the Commitment Fee due under this Agreement shall
be immediately recalculated at such other rate for any applicable periods and
shall be due and payable promptly after demand from the Administrative Agent if
such other rate would have been higher.

 

Level

   Liquidity    Commitment Fee Rate

I

   ³ $90,000,000    0.30000%

II

   ³ $60,000,000 but < $90,000,000    0.35000%

III

   < $60,000,000    0.37500%

Notwithstanding the foregoing, (a) if the Borrower fails to deliver a
Transaction Report or other calculation of a component of Liquidity as required
herein, the Commitment Fee Rate shall be the rate corresponding to Level III in



--------------------------------------------------------------------------------

the foregoing table until such Transaction Report and/or calculation is
delivered, and (b) no reduction to the Commitment Fee Rate shall become
effective at any time when an Event of Default has occurred and is continuing.”

(e) The definition of “Consolidated EBITDA” is amended and restated in its
entirety as follows:

““Consolidated EBITDA”: with respect to the Parent and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) non-cash
compensation expense, plus (vii) the fees, costs and expenses incurred in
connection with this Agreement and the other Loan Documents and the transactions
hereunder and thereunder, plus (viii) reasonable one-time fees, costs and
expenses incurred in connection with a Permitted Acquisition or a successful
offering or issuance of Capital Stock, in each case to the extent approved in
writing by the Administrative Agent as an ‘add-back’ to Consolidated EBITDA,
plus (ix) other non-cash items reducing Consolidated Net Income (excluding any
such non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA, plus (x) any extraordinary or
non-recurring losses, expenses or charges not to exceed $1,000,000 in the
aggregate in any fiscal year (or such higher amounts as may be approved by the
Required Lenders as an ‘add-back’ to Consolidated EBITDA), minus (b) the sum,
without duplication of the amounts for such period of (i) other non-cash items
increasing Consolidated Net Income for such period (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period), plus (ii) interest income.”

(f) The definition of “Fee Letter” is amended and restated in its entirety as
follows:

““Fee Letter”: the amended and restated fee letter agreement dated October 11,
2016, by and among the Borrowers and the Administrative Agent, as may be
amended, supplemented or otherwise modified from time to time.”



--------------------------------------------------------------------------------

(g) The definition of “Liquidity” is amended and restated in its entirety as
follows:

““Liquidity”: at any time, the sum of (i) the aggregate amount of unrestricted
cash and Cash Equivalents (including short term marketable securities) held by
the Borrowers and the Guarantors in Deposit Accounts or Securities Accounts
maintained with SVB or SVB’s Affiliates or another Lender or an Affiliate
thereof, or with National Bank of South Carolina (“NBSC”, provided that the
aggregate amounts held in deposit accounts with NBSC shall not exceed $6,500,000
at any time), and in each case subject to a first priority lien in favor of the
Administrative Agent, including, without limitation, pursuant to a Deposit
Account Control Agreement with respect to each such Deposit Account or
Securities Account Control Agreement with respect to each such Securities
Account, plus (ii) the Available Revolving Commitment at such time; provided
that, in connection with any calculation of Liquidity required hereunder, at
least $30,000,000 must consist of unrestricted cash and Cash Equivalents
(including short term marketable securities) satisfying the requirements of
clause (i) above.”

(h) The definition of “Revolving Termination Date” is amended and restated in
its entirety as follows:

““Revolving Termination Date”: is February 20, 2020.”

(i) The definition of “Total Revolving Commitments” is amended and restated in
its entirety as follows:

““Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments is $60,000,000. As of the Fourth Amendment Effective Date the amount
of the Total Revolving Commitments is $95,000,000. The L/C Commitment and the
Swingline Commitment are each sublimits of the Total Revolving Commitments.”

(j) The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in their appropriate alphabetical order:

““Fourth Amendment”: the Fourth Amendment to Credit Agreement, dated as of
October 28, 2016.”

““Fourth Amendment Effective Date”: as defined in the Fourth Amendment.”



--------------------------------------------------------------------------------

2.3 Section 4.28 (Patriot Act). Section 4.28 of the Credit Agreement is amended
by adding the following sentence immediately after the last sentence thereof:

“Each Loan Party and their respective directors, officers and, to the knowledge
of the Borrower, employees, agents, advisors and Affiliates is in compliance, in
all material respects, with the United States Foreign Corrupt Practices Act of
1977, as amended.”

2.4 Section 4.29 (OFAC). Section 4.29 of the Credit Agreement is amended by
amending and restating the second sentence thereof as follows:

“No Loan Party nor any of its Subsidiaries nor their respective directors,
officers nor, to the knowledge of such Loan Party, employees, agents, advisors
and Affiliates (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.”

2.5 Section 6.2 (Certificates; Reports; Other Information). Section 6.2(f) of
the Credit Agreement is amended and restated in its entirety as follows:

“(f) concurrently with each Notice of Borrowing and in any event within 35 days
after the end of each month, account receivable and account payable agings (by
invoice date), a deferred revenue schedule, and a Transaction Report summarizing
and calculating (where applicable) the Borrowing Base, the Annualized Recurring
Revenue Retention Rate, Recurring Revenue and Recurring Revenue Lost, together
with all key performance metrics related to such calculations;”

2.6 Section 6.3 (Accounts Receivable). Section 6.3(b) of the Credit Agreement is
amended by replacing “$750,000” therein with “$1,000,000”.

2.7 Section 6.5 (Maintenance of Existence; Compliance). Section 6.5(a)(i) of the
Credit Agreement is amended and restated as follows:

“(i) preserve, renew and keep in full force and effect its organizational
existence, in the case of the Borrowers, in any State of the United States or
the District of Columbia,”

2.8 Section 6.6 (Maintenance of Property; Insurance). Section 6.6 of the Credit
Agreement is amended by replacing “$25,000” therein with “$100,000”.



--------------------------------------------------------------------------------

2.9 Section 6.8 (Notices). Section 6.8(c) of the Credit Agreement is amended by
replacing “$500,000” therein with “$1,000,000”.

2.10 Section 7.1 (Financial Covenants).

(a) Section 7.1(b) of the Credit Agreement (Minimum Consolidated EBITDA) is
amended by deleting the grid set forth therein and by substituting the following
in its stead:

 

Quarter Ending

   Minimum Consolidated
EBITDA  

March 31, 2015

   ($ 22,500,000 ) 

June 30, 2015

   ($ 22,500,000 ) 

September 30, 2015

   ($ 22,500,000 ) 

December 31, 2015

   ($ 16,500,000 ) 

March 31, 2016

   ($ 14,000,000 ) 

June 30, 2016

   ($ 13,000,000 ) 

September 30, 2016

   $ [* ] 

December 31, 2016

   $ [* ] 

March 31, 2017

   $ [* ] 

June 30, 2017

   $ [* ] 

September 30, 2017

   $ [* ] 

December 31, 2017

   $ [* ] 

March 31, 2018

   $ [* ] 

June 30, 2018

   $ [* ] 

September 30, 2018

   $ [* ] 

December 31, 2018

   $ [* ] 

March 31, 2019

   $ [* ] 

June 30, 2019

   $ [* ] 

September 30, 2019

   $ [* ] 

December 31, 2019

   $ [* ] 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

2.11 Section 7.2 (Indebtedness). Section 7.2(e) of the Credit Agreement is
amended by replacing “$15,000,000” with “$20,000,000”.

2.12 Section 7.2 (Indebtedness). Section 7.2(k) of the Credit Agreement is
amended by adding the words “and any related financing obligations” after the
words “building lease obligations” and replacing “5,000,000” with “$7,500,000”.

2.13 Section 7.2 (Indebtedness). Section 7.2 of the Credit Agreement is amended
by deleting the period at the end of Section 7.2(l), inserting “;and” in its
place and then adding the following new Section 7.2(m) immediately thereafter:

“(m) obligations incurred in the ordinary course of business in respect of bids,
tenders, trade contracts, governmental contracts, statutory obligations, surety
bonds, performance and return of money bonds, performance and completion
guarantees and other obligations of a like nature.”

2.14 Section 7.5 (Disposition of Property). Section 7.5(m) of the Credit
Agreement is amended by replacing “$500,000” therein with “$1,000,000”.

2.15 Section 7.6 (Restricted Payments). Section 7.6(b) of the Credit Agreement
is amended by replacing “$250,000” therein with “$750,000”.

2.16 Section 7.7 (Consolidated Capital Expenditures). Section 7.7 of the Credit
Agreement is amended by deleting the grid set forth therein and by substituting
the following in its stead:

 

Fiscal Year

   Consolidated Capital Expenditures  

2015 fiscal year

   $ 16,500,000   

2016 fiscal year

   $ 21,000,000   

2017 fiscal year

   $ 19,000,000   

2018 fiscal year

   $ 22,000,000   

2019 fiscal year

   $ 24,000,000   

2.17 Section 8.1 (Events of Default). Section 8.1(h) of the Credit Agreement is
amended by replacing “$250,000” therein with “$500,000”.

2.18 Amendment to Schedules. The schedules to the Credit Agreement and Guarantee
and Collateral Agreement attached hereto hereby amend and restate the related
schedules contained in the Credit Agreement and Guarantee Collateral Agreement,
as applicable.



--------------------------------------------------------------------------------

2.19 Exhibit B (Form of Compliance Certificate). Exhibit B to the Credit
Agreement is hereby deleted in its entirety and the Exhibit A attached hereto is
substituted in its stead.

3. Waiver to Loan Documents. The Administrative Agent and the Lenders hereby
waive (x) the Default or Event of Default that may have occurred as a result of
Borrowers’ incurrence of Indebtedness pursuant to (i) that certain performance
bond #SUR0024422 in the original amount of $459,792.00 and (ii) that certain
performance bond #SUR0036003 in the original amount of $4,557,800.00, which
waiver relates only to the incurrence of such Indebtedness, and shall not be
deemed to constitute a continuing waiver of any provision of the Credit
Agreement with respect to any other Default or Events of Default, (y) the
Default or Event of Default that may have occurred as a result of Borrower’s
failure to disclose certain registered Intellectual Property issued to or
acquired by certain Loan Parties since the Closing Date through the date hereof,
and (z) the payment of the Default Rate on the Obligations to the extent payable
prior to the date hereof on account of such Events of Default. Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.

4. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of (and in form and substance satisfactory to, as applicable) the
Administrative Agent (such date, the “Fourth Amendment Effective Date”):

4.1 This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

4.2 The Administrative Agent shall have received all fees required to be paid on
or prior to the Fourth Amendment Effective Date pursuant to the Fee Letter.

4.3 To the extent there are any material updates thereto, the Administrative
Agent shall have received an updated Collateral Information Certificate,
executed by a Responsible Officer of the Loan Parties.

4.4 If required by any Revolving Lender, the Administrative Agent shall have
received a Revolving Loan Note (or amendment to any existing Revolving Loan
Note) executed by the Borrower in favor of such Revolving Lender.

4.5 All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.

4.6 The Administrative Agent shall have received a certificate of each Loan
Party, dated the Fourth Amendment Effective Date and executed by the Secretary
or Assistant Secretary of such Loan Party, substantially in the forms previously
delivered, with appropriate



--------------------------------------------------------------------------------

insertions and attachments, including (i) the Operating Documents of such Loan
Party (to the extent amended or modified since last delivered to the
Administrative Agent), (ii) the relevant board resolutions or written consents
of such Loan Party adopted by such Loan Party for the purposes of authorizing
such Loan Party to enter into and perform the Loan Documents to which such Loan
Party is party and (iii) the names, titles, incumbency and signature specimens
of those representatives of such Loan Party who have been authorized by such
resolutions and/or written consents to execute Loan Documents on behalf of such
Loan Party, and (iv) a good standing certificate for each Loan Party certified
as of a recent date by the appropriate Governmental Authority of its respective
jurisdiction of organization.

4.7 The Administrative Agent shall have received a solvency certificate from the
chief financial officer or treasurer of the Borrowers (or the Parent on behalf
of the Borrowers).

4.8 After giving pro forma effect to such Increase and the use of proceeds
thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase and (B) the Borrowers shall be in
compliance with the then applicable financial covenants set forth in Section 7.1
hereof as of the end of the most recently ended month for which financial
statements are required to be delivered prior to such Increase, and the
Borrowers shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with the requirements of this Section 4.8.

4.9 The Administrative Agent shall have received the results of recent lien
searches in each of the jurisdictions where any of the Loan Parties is formed or
organized, and such searches shall reveal no liens on any of the assets of the
Loan Parties except for Liens permitted by Section 7.3 of the Credit Agreement.

4.10 The Administrative Agent shall have received the executed customary legal
opinion of Wyrick Robbins Yates & Ponton LLP, counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

4.11 After giving effect to this Amendment, each of the representations and
warranties herein and in the Credit Agreement and the other Loan Documents, as
updated by the Schedules to the Credit Agreement and the Schedules to the
Guarantee and Collateral Agreement attached to this Amendment (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of the Fourth Amendment Effective Date as if made on and as
of such date, except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.

4.12 To the extent that the Borrowers have within two (2) Business Days of the
date hereof received invoices for the fees, costs and expenses required to be
paid by the Borrower in connection with this Amendment, the Administrative Agent
shall have received payment in respect of such fees, costs and expenses.



--------------------------------------------------------------------------------

4.13 To the extent that the Borrowers are requesting any Revolving Loans on the
Fourth Amendment Effective Date, the conditions set forth in Section 5.2 of the
Credit Agreement shall have been satisfied.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent (or made available) by the Administrative Agent to such
Lender for consent, approval, acceptance or satisfaction, or required thereunder
to be consented to or approved by or acceptable or satisfactory to such Lender,
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Fourth Amendment Effective Date specifying such Lender’s objection
thereto and such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Fourth Amendment
Effective Date.

5. New Lenders and Settlement.

5.1 As of the Fourth Amendment Effective Date, the parties hereto hereby agree
and acknowledge that, by executing this Amendment, Goldman Sachs Lending
Partners LLC (“New Lender”) shall become a Lender under the Credit Agreement and
the other Loan Documents with a Revolving Commitment as set forth on Schedule
1.1(A) of the Credit Agreement (as amended by this Amendment). The New Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and shall have the obligations and rights of a
Lender thereunder with a Revolving Commitment as set forth on Schedule 1.1(A) to
the Credit Agreement (as amended hereby), (iii) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Amendment and become a Lender under the Credit Agreement, and (iv) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment and become a Lender
under the Credit Agreement; and (b) agrees that (i) it will, independently and
without reliance on any of the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.



--------------------------------------------------------------------------------

5.2 As of the date hereof, the aggregate outstanding principal amount of the
Revolving Loans under the Credit Agreement is $20,246,111.65 (the “Existing
Revolving Loans”). The Existing Revolving Loans (together with all accrued and
unpaid interest, fees, indemnities, costs and other payment obligations that are
outstanding immediately prior to the date hereof) are owing as of the Fourth
Amendment Effective Date, and are payable without set-off, counterclaim,
deduction, offset or defense. On the Fourth Amendment Effective Date, each
Existing Revolving Loan shall be made or converted (as applicable) into ABR
Loans. All breakage fees in connection with the conversion of the Existing
Revolving Loans to ABR Loans shall be waived. All accrued and unpaid interest
and fees in respect thereof shall be repaid on the Fourth Amendment Effective
Date. On the Fourth Amendment Effective Date, each New Lender agrees to pay to
the Administrative Agent (which may take the form of such Lender overfunding any
Revolving Loans requested on the Fourth Amendment Effective Date or such other
procedure reasonably determined by the Administrative Agent), for the account of
the Revolving Lenders, the amount necessary to ensure that the outstanding
principal amount of the Revolving Loans and participations hereunder in Letters
of Credit and participations hereunder in Swingline Loans of each Revolving
Lender shall equal each Revolving Lender’s respective Revolving Percentages and
L/C Percentages.

6. Limitation of Amendment.

6.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document.

6.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

7. Representations and Warranties. To induce the Administrative Agent and the
Required Lenders to enter into this Amendment, the Borrowers hereby represent
and warrant as follows:

7.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents, as updated by the Schedules
attached to this Amendment, are true, accurate and complete in all material
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default has occurred and is continuing;

7.2 Each Borrower have the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;



--------------------------------------------------------------------------------

7.3 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

7.4 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;

7.5 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

7.6 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

8. No Defenses of Borrowers. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against the
Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

9. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

10. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.



--------------------------------------------------------------------------------

11. Effect on Loan Documents.

11.1 The amendments set forth herein shall be limited precisely as written and
shall not be deemed (a) to be a forbearance, waiver, or modification of any
other term or condition of the Credit Agreement or of any Loan Documents or to
prejudice any right or remedy which the Administrative Agent may now have or may
have in the future under or in connection with the Loan Documents; (b) to be a
consent to any future consent or modification, forbearance, or waiver to the
Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date. The
Borrowers, on behalf of each Loan Party, hereby ratify and reaffirm the
Borrowers’ obligations under the Credit Agreement and each Loan Party’s
obligations under each other Loan Document to which it is a party and agrees
that none of the amendments or modifications to the Credit Agreement set forth
in this Amendment shall impair any Loan Party’s obligations under the Loan
Documents or the Administrative Agent’s rights under the Loan Documents. The
Borrowers, on behalf of each Loan Party, hereby further ratify and reaffirm the
validity and enforceability of all of the Liens heretofore granted, pursuant to
and in connection with the Guarantee and Collateral Agreement or any other Loan
Document to the Administrative Agent on behalf and for the benefit of the
Secured Parties, as collateral security for the obligations under the Loan
Documents, in accordance with their respective terms, and acknowledges that all
of such Liens, and all collateral heretofore pledged as security for such
obligations, continues to be and remain collateral for such obligations (as
amended and increased hereby) from and after the date hereof. The Borrowers, on
behalf of each Loan Party, acknowledge and agree that the Credit Agreement and
each other Loan Document is still in full force and effect and acknowledge as of
the date hereof that no Loan Party has any defenses to enforcement of the Loan
Documents. The Borrowers, on behalf of each Loan Party, waive any and all
defenses to enforcement of the Credit Agreement as amended hereby and each other
Loan Documents that might otherwise be available as a result of this Amendment
of the Credit Agreement. To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.

11.2 To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

11.3 This Amendment is a Loan Document.

12. Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.



--------------------------------------------------------------------------------

13. Choice of Law. Section 10.13 and Section 10.14 of the Credit Agreement are
hereby incorporated by reference in their entity mutatis mutandis.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

 

BENEFITFOCUS.COM, INC.     BENEFITFOCUS, INC. By:  

/s/ Jeffrey M. Laborde

    By:  

/s/ Jeffrey M. Laborde

Name:  

Jeffrey M. Laborde

    Name:  

Jeffrey M. Laborde

Title:  

Chief Financial Officer

    Title:  

Chief Financial Officer

      BENEFITSTORE, INC.       By:  

/s/ Jeffrey M. Laborde

      Name:  

Jeffrey M. Laborde

      Title:  

Chief Financial Officer

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent and as a Lender

 

By  

/s/ Michael Shuhy

Name:  

Michael Shuhy

Title:  

Director

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/s/ J. Benetti

Name:  

J. Benetti

Title:  

SVP

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

PACIFIC WESTERN BANK, as a Lender By  

/s/ Adam Glick

Name:  

Adam Glick

Title:  

SVP

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

By  

/s/ Annie Carr

Name:  

Annie Carr

Title:  

Authorized Signatory

 

Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

SCHEDULE 1.1A

REVOLVING COMMITMENTS

AND REVOLVING PERCENTAGES

REVOLVING COMMITMENTS

 

Lender    Revolving Commitment      Revolving Percentage  

Silicon Valley Bank

   $ 40,000,000.00         42.1052632 % 

Comerica Bank

   $ 25,000,000.00         26.3157894 % 

Pacific Western Bank

   $ 20,000,000.00         21.0526316 % 

Goldman Sachs Lending Partners LLC

   $ 10,000,000.00         10.5263158 % 

Total

   $ 95,000,000.00         100.0000000 % 

L/C COMMITMENTS

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender    L/C Commitments      L/C Percentage  

Silicon Valley Bank

   $ 5,000,000.00         100.000000000 % 

Total

   $ 5,000,000.00         100.000000000 % 

SWINGLINE COMMITMENT

(which is a sublimit of, and not in addition to, the Revolving Commitments)

 

Lender    Swingline Commitment      Exposure Percentage  

Silicon Valley Bank

   $ 5,000,000         100.000000000 % 

Total

   $ 5,000,000         100.000000000 % 

 

Schedule 1.1A



--------------------------------------------------------------------------------

SCHEDULE 4.15

SUBSIDIARIES

Parent:

Benefitfocus, Inc., a Delaware corporation

Subsidiaries of the Parent:

Benefitfocus.com, Inc., a South Carolina corporation

BenefitStore, Inc., a South Carolina corporation

Percentage of Capital Stock owned by Loan Parties:

 

Loan Party

   Subsidiary    Ownership Percentage  

Benefitfocus, Inc.

   Benefitfocus.com, Inc.      100 % 

Benefitfocus.com, Inc.

   BenefitStore, Inc.      100 % 

 

Schedule 4.15



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

FINANCING STATEMENTS AND OTHER FILINGS

Financing Statements

 

Loan Party

   Filing      Filing Office

Benefitfocus, Inc.

     UCC-1 Financing Statement       Delaware Secretary of State

Benefitfocus.com, Inc.

     UCC-1 Financing Statement       South Carolina Secretary of State

BenefitStore, Inc.

     UCC-1 Financing Statement       South Carolina Secretary of State

Other Filings

Filing of the Intellectual Property Security Agreement with the U.S. Copyright
Office and the U.S. Patent and Trademark Office.

 

Schedule 4.19(a)



--------------------------------------------------------------------------------

SCHEDULE 6.10

NBSC BANK ACCOUNTS

 

Loan Party

   Account No.      Type of Account

Benefitfocus.com, Inc.

      Checking       New Merchant       Operating       Money Market Sweep

BenefitStore, Inc.

      Checking

 

Schedule 6.10



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

   Notice Address

Benefitfocus, Inc.

   100 Benefitfocus Way


Charleston, SC 29492

Attention: Jeffrey M. Laborde, Chief Financial Officer
and

Paris Cavic, Vice President and General Counsel

Facsimile No.: 843-849-6062

E-Mail: jeffrey.laborde@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

Benefitfocus.com, Inc.

   100 Benefitfocus Way


Charleston, SC 29492

Attention: Jeffrey M. Laborde, Chief Financial Officer
and

Paris Cavic, Vice President and General Counsel

Facsimile No.: 843-849-6062

E-Mail: jeffrey.laborde@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

BenefitStore, Inc.

   100 Benefitfocus Way


Charleston, SC 29492

Attention: Jeffrey M. Laborde, Chief Financial Officer
and

Paris Cavic, Vice President and General Counsel

Facsimile No.: 843-849-6062

E-Mail: jeffrey.laborde@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

   Issuer    Class of Capital Stock    Certificate No.    No. of Shares / Units
 

Benefitfocus, Inc.

   Benefitfocus.com, Inc.    Common    No. 1      100   

Benefitfocus.com, Inc.

   BenefitStore, Inc.    Common    No. 1      200   

Pledged Notes:

 

Grantor

   Issuer    Date of Issuance    Payee    Principal Amount

N/A

   N/A    N/A    N/A    N/A

Securities Accounts:

 

Grantor

   Securities Intermediary    Address    Account Number(s)

Benefitfocus, Inc.

   N/A    N/A    N/A

Benefitfocus.com, Inc.

   U.S. Bank, N.A.    CN-OH-W6TC


Cincinnati, OH 45202

     

 

U.S. Bank, N.A.

  

 

CN-OH-W6TC

Cincinnati, OH 45202

  

BenefitStore, Inc.

   N/A    N/A    N/A

Commodity Accounts:

 

Grantor

   Commodities Intermediary    Address    Account Number(s)

N/A

   N/A    N/A    N/A

 

Schedule 2



--------------------------------------------------------------------------------

Deposit Accounts:

 

Grantor

   Depositary Bank    Address   Account Number(s) Benefitfocus, Inc.    Comerica
   226 Airport Pkwy,


Suite #100, M/C 4348

San Jose, CA 95110

    

 

Comerica

  

 

226 Airport Pkwy,

Suite #100, M/C 4348

San Jose, CA 95110

 

 

Benefitfocus.com, Inc.

  

 

NBSC

  

 

P.O. Box 8

Mount Pleasant, SC 29465

    

 

NBSC

  

 

P.O. Box 8

Mount Pleasant, SC 29465

    

 

NBSC

  

 

P.O. Box 8

Mount Pleasant, SC 29465

    

 

NBSC

  

 

P.O. Box 8

Mount Pleasant, SC 29465

    

 

SVB

  

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

    

 

SVB

  

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

    

 

SVB

  

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

    

 

SVB

  

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

BenefitStore, Inc.

   NBSC    P.O. Box 8


Mount Pleasant, SC 29465

 

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

   Jurisdiction of
Organization    Organizational
Identification
Number    Location of Chief
Executive Office    Location of Books

Benefitfocus, Inc.

   Delaware    5301893    100 Benefitfocus Way


Charleston, SC 29492

   100 Benefitfocus Way


Charleston, SC 29492

Benefitfocus.com, Inc.

   South Carolina    N/A    100 Benefitfocus Way


Charleston, SC 29492

   100 Benefitfocus Way


Charleston, SC 29492

BenefitStore, Inc.

   South Carolina    N/A    100 Benefitfocus Way


Charleston, SC 29492

   100 Benefitfocus Way


Charleston, SC 29492

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

Grantor

  

Address Location

Benefitfocus, Inc.

   N/A

Benefitfocus.com, Inc.

  

100 Benefitfocus Way

Charleston, SC 29492

  

 

125 Fairchild Street

Charleston, SC 29492

  

 

215 Fairchild Street

Charleston, SC 29492

  

 

5935 Rivers Avenue

North Charleston, SC 29406

  

 

1016 Woods Crossing Road

Suite B

Greenville, SC 29607

  

 

400 Riverwalk Terrace, Riverwalk Crossing

Suites 160, 210, 240 & 250

Jenks, OK 74037

  

 

TierPoint Hosted Solutions LLC f/k/a Windstream Hosted Solutions LLC

5301 Departure Drive, Suite 111

Raleigh, NC 27616

  

 

TierPoint Hosted Solutions LLC f/k/a Windstream Hosted Solutions LLC

4021 Rose Lake Drive

Charlotte, NC 28217

  

 

Exhibit Concepts, Inc.

700 Crossroads Court

Vandalia, OH 45377

  

 

Stockade Storage

460 Seven Farms Drive

Daniel Island, SC 29492

BenefitStore, Inc.

  

100 Benefitfocus Way

Charleston, SC 29492

 

Schedule 5



--------------------------------------------------------------------------------

SCHEDULE 6

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Issued Patents of Benefitfocus, Inc.

NONE

Pending Patent Applications of Benefitfocus, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to Benefitfocus, Inc.

NONE

Issued Patents of Benefitfocus.com, Inc.

 

Jurisdiction

  

Patent No.

   Issue Date   

Inventor

  

Title

United States    8,412,646    04/02/2013    Theodore C. Tanner, Jr.; Matthew
Aldridge; Gregory Jorstad    Systems and methods for automatic creation of
agent-based systems United States    8,572,760    10/29/2013    Theodore C.
Tanner, Jr.; Amit Jain    Systems and methods for secure agent information
United States    8,935,705    01/13/2015    Jeremy D. Martin    Execution of
highly concurrent processing tasks based on updated dependency data structure at
run-time United States    9,430,504    08/30/2016    Michael Rosier    System
and method for dynamically intercepting and adjusting persistence behaviors via
runtime configuration United States    9,454,412    09/27/2016    Michael Rosier
   Systems and methods for classifying and analyzing runtime events Australia   
2009298151    10/29/2015    Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory
Jorstad    Systems and methods for automatic creation of agent-based systems
China    ZL200980126895.0    09/03/2014    Theodore C. Tanner, Jr.; Matthew
Aldridge; Gregory Jorstad    Systems and methods for automatic creation of
agent-based systems China    ZL201180039769.9    07/22/2015    Theodore C.
Tanner, Jr.; Amit Jain    Systems and methods for secure agent information China
   ZL201280021183.4    09/21/2016    Jeremy D. Martin    Registration and
execution of highly concurrent processing tasks Hong Kong    HK1179722   
01/08/2016    Theodore C. Tanner, Jr.; Amit Jain    Systems and methods for
secure agent information Japan    5690935    02/06/2015    Theodore C. Tanner,
Jr.; Amit Jain    Systems and methods for secure agent information Japan   
5989097    08/19/2016    Jeremy D. Martin    Registration and execution of
highly concurrent processing tasks Taiwan    I531973    05/01/2016    Jeremy D.
Martin    Registration and execution of highly concurrent processing tasks

 

Schedule 6



--------------------------------------------------------------------------------

Pending Patent Applications of Benefitfocus.com, Inc.

 

Jurisdiction

  

Serial No.

   Filing Date   

Inventor

  

Title

United States    13/020,376    02/03/2011    John M. Lunsford    Systems and
methods for polymorphic content generation in a multi-application, multi-tenant
environment United States    13/299,112    11/17/2011    William B. Gilbert   
Systems and methods for dynamic service integration United States    13/452,580
   04/20/2012    Jason Shaun McDonald    System and method for enabling the
styling and adornment of multiple, disparate web pages through remote method
calls United States    14/463,314    08/19/2014    Michael Rosier    Systems and
methods for correlating derived metrics for system activity United States   
14/482,437    09/10/2014    Adam Wagner    Systems and methods for a metadata
driven user interface framework PCT    PCT/US2015/045477    08/17/2015   
Michael Rosier    Systems and methods for correlating derived metrics for system
activity PCT    PCT/US2015/047882    09/01/2015    Adam Wagner    Systems and
methods for a metadata driven user interface framework PCT    PCT/US2015/048274
   09/03/2015    Michael Rosier    System and method for dynamically
intercepting and adjusting persistence behaviors via runtime configuration PCT
   PCT/US2015/048822    09/08/2015    Michael Rosier    Systems and methods for
classifying and analyzing runtime events Australia    2011289673    08/08/2011
   Theodore C. Tanner, Jr.; Amit Jain    Systems and methods for secure agent
information Australia    2012256399    02/24/2012    Jeremy D. Martin   
Registration and execution of highly concurrent processing tasks Australia   
2012337242    10/22/2012    William B. Gilbert    Systems and methods for
dynamic service integration Australia    2013249909    02/14/2013    Jason Shaun
McDonald    System and method for enabling the styling and adornment of
multiple, disparate web pages through remote method calls

 

Schedule 6



--------------------------------------------------------------------------------

Canada    2,726,729    10/05/2009   Theodore C. Tanner, Jr.; Matthew Aldridge;
Gregory Jorstad    Systems and methods for automatic creation of agent-based
systems Canada    2,806,461    08/08/2011   Theodore C. Tanner, Jr.; Amit Jain
   Systems and methods for secure agent information Canada    2,868,317   
02/14/2013   Jason Shaun McDonald    System and method for enabling the styling
and adornment of multiple, disparate web pages through remote method calls
Canada    2,855,191    10/22/2012   William B. Gilbert    Systems and methods
for dynamic service integration Canada    2,829,194    02/24/2012   Jeremy D.
Martin    Registration and execution of highly concurrent processing tasks China
   201280055871.2    10/22/2012   William B. Gilbert    Systems and methods for
dynamic service integration China    201380020635.1    02/14/2013   Jason Shaun
McDonald    System and method for enabling the styling and adornment of
multiple, disparate web pages through remote method calls Europe    09818612.5
   10/05/2009   Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad   
Systems and methods for automatic creation of agent-based systems Europe   
11816869.0    08/08/2011   Theodore C. Tanner, Jr.; Amit Jain    Systems and
methods for secure agent information Europe    12785376.0    02/24/2012   Jeremy
D. Martin    Registration and execution of highly concurrent processing tasks
Europe    12849965.4    10/22/2012   William B. Gilbert    Systems and methods
for dynamic service integration Europe    13777746.0    02/14/2013   Jason Shaun
McDonald    System and method for enabling the styling and adornment of
multiple, disparate web pages through remote method calls Hong Kong   
See Chinese Patent No. ZL200980126895.0 above    [                    ]  
Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad    Systems and
methods for automatic creation of agent-based systems Hong Kong    14103513.6   
02/24/2012   Jeremy D. Martin    Registration and execution of highly concurrent
processing tasks Hong Kong    15101068.8    02/14/2013   Jason Shaun McDonald   
System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls India    984/DELNP/2013    08/08/2011  
Theodore C. Tanner, Jr.; Amit Jain    Systems and methods for secure agent
information India    7410/CHENP/2013    02/24/2012   Jeremy D. Martin   
Registration and execution of highly concurrent processing tasks India   
2117/CHENP/2014    10/22/2012   William B. Gilbert    Systems and methods for
dynamic service integration

 

Schedule 6



--------------------------------------------------------------------------------

India

   8112/DELNP/2014    02/14/2013    Jason Shaun McDonald    System and method
for enabling the styling and adornment of multiple, disparate web pages through
remote method calls

Japan

   2014-542317    10/22/2012    William B. Gilbert    Systems and methods for
dynamic service integration

Japan

   2015-506985    02/14/2013    Jason Shaun McDonald    System and method for
enabling the styling and adornment of multiple, disparate web pages through
remote method calls

Taiwan

   101142364    11/14/2012    William B. Gilbert    Systems and methods for
dynamic service integration

Taiwan

   102113431    04/16/2013    Jason Shaun McDonald    System and method for
enabling the styling and adornment of multiple, disparate web pages through
remote method calls

Taiwan

   104122891    07/15/2015    Michael Rosier    Systems and methods for
correlating derived metrics for system activity

Taiwan

   104129322    09/04/2015    Adam Wagner    Systems and methods for a metadata
driven user interface framework

Taiwan

   104128936    09/02/2015    Michael Rosier    System and method for
dynamically intercepting and adjusting persistence behaviors via runtime
configuration

Taiwan

   104128937    09/02/2015    Michael Rosier    Systems and methods for
classifying and analyzing runtime events

South Korea

   10/2013/7029824    02/24/2012    Jeremy D. Martin    Registration and
execution of highly concurrent processing tasks

South Korea

   10/2014/7012950    10/22/2012    William B. Gilbert    Systems and methods
for dynamic service integration

Issued Patents and Pending Patent Applications Licensed to Benefitfocus.com,
Inc.

NONE

Issued Patents of BenefitStore, Inc.

NONE

Pending Patent Applications of BenefitStore, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to BenefitStore, Inc.

NONE

 

Schedule 6



--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of Benefitfocus, Inc.

NONE

Pending Trademark Applications of Benefitfocus, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Trademarks of Benefitfocus.com, Inc.

 

Jurisdiction

  

Registration

No.

   Registration
Date   Filing Date  

Registered Owner

  

Mark

United States

   4649999    12/02/2014   07/22/2013   Benefitfocus.com, Inc.    HR INTOUCH

United States

   4565511    07/08/2014   07/22/2013   Benefitfocus.com, Inc.    BENEFITFOCUS

United States

   4527136    05/06/2014   07/19/2013   Benefitfocus.com, Inc.    ALL YOUR
BENEFITS. IN YOUR POCKET.

United States

   4261142    12/18/2012   04/30/2012   Benefitfocus.com, Inc.    HR INTOUCH
MARKETPLACE

United States

   4261146    12/18/2012   04/30/2012   Benefitfocus.com, Inc.    HR INTOUCH

United States

   4111384    03/13/2012   06/30/2011   Benefitfocus.com, Inc.    SHOP ENROLL
MANAGE EXCHANGE

United States

   4102028    02/21/2012   06/30/2011   Benefitfocus.com, Inc.    ALL YOUR
BENEFITS. ONE PLACE.

[United States]

   [3826875]    [08/03/2010]   [12/12/2008]   [Benefitfocus.com, Inc.]   
[ICYOU]

United States

   3578457    02/24/2009   05/16/2007   Benefitfocus.com, Inc.    LOGO
[g268461g77z76.jpg]

United States

   2496059    10/09/2001   08/04/2000   Benefitfocus.com, Inc.    BENEFITFOCUS

United States

   4758876    06/23/2015   07/21/2014   Benefitfocus.com, Inc.    ONE PLACE

Australia

  

International Reg. No. 1106495

Trademark No. 1476309

   12/30/2011   12/30/2011   Benefitfocus.com, Inc.    BENEFITFOCUS

Australia

  

International Reg. No. 1142954

Trademark No. 1534903

   10/22/2012   10/22/2012   Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE

Australia

  

International Reg. 1138700

Trademark No. 1531065

   10/22/2012   10/22/2012   Benefitfocus.com, Inc.    HR INTOUCH

 

Schedule 6



--------------------------------------------------------------------------------

Australia   

International Reg. 1181498

Trademark No. 1591173

   10/01/2013    10/01/2013    Benefitfocus.com, Inc.    HR INTOUCH Australia   

International Reg. 1191605

Trademark No. 1605589

   12/31/2013    12/31/2013    Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN
YOUR POCKET. Australia   

International Reg. No. 1182012

Trademark No. 1591274

   10/01/2013    10/01/2013    Benefitfocus.com, Inc.    BENEFITFOCUS Canada   
TMA855701    07/19/2013    01/31/2012    Benefitfocus.com, Inc.    BENEFITFOCUS
Canada    TMA867347    12/16/2013    10/30/2012    Benefitfocus.com, Inc.    HR
INTOUCH Canada    TMA867346    12/16/2013    10/29/2012    Benefitfocus.com,
Inc.    HR INTOUCH MARKETPLACE Canada    TMA911121    08/13/2015    12/19/2013
   Benefitfocus.com, Inc.    BENEFITFOCUS Canada    TMA911122    08/13/2015   
12/19/2013    Benefitfocus.com, Inc.    HR INTOUCH China    14158487   
04/21/2015    03/12/2014    Benefitfocus.com, Inc.    BENEFITFOCUS China   
14158486    04/21/2015    03/12/2014    Benefitfocus.com, Inc.    BENEFITFOCUS
India    International Reg. No. 1191605    12/31/2013    12/31/2013   
Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN YOUR POCKET. India   
International Reg. No. 1182012    10/01/2013    10/01/2013    Benefitfocus.com,
Inc.    BENEFITFOCUS India    International Reg. No. 1181498    10/01/2013   
10/01/2013    Benefitfocus.com, Inc.    HR INTOUCH Ireland    International Reg.
No. 1106495    12/30/2011    12/30/2011    Benefitfocus.com, Inc.   
BENEFITFOCUS Ireland    International Reg. No. 1138700    10/22/2012   
10/22/2012    Benefitfocus.com, Inc.    HR INTOUCH Ireland    International Reg.
No. 1181498    10/01/2013    10/01/2013    Benefitfocus.com, Inc.    HR INTOUCH
Ireland    International Reg. No. 1142954    10/22/2012    10/22/2012   
Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE Ireland    International Reg.
No. 1182012    10/01/2013    10/1/2013    Benefitfocus.com, Inc.    BENEFITFOCUS
Israel    International Reg. No. 1106495    12/30/2011    12/30/2011   
Benefitfocus.com, Inc.    BENEFITFOCUS Israel    International Reg. No. 1182012
   10/01/2013    10/01/2013    Benefitfocus.com, Inc.    BENEFITFOCUS

 

Schedule 6



--------------------------------------------------------------------------------

Israel    International Reg. No. 1191605    12/31/2013    12/31/2013   
Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN YOUR POCKET. New Zealand   
International Reg. No. 1191605    12/31/2013    12/31/2013    Benefitfocus.com,
Inc.    ALL YOUR BENEFITS. IN YOUR POCKET. New Zealand    International Reg. No.
1182012    10/01/2013    10/01/2013    Benefitfocus.com, Inc.    BENEFITFOCUS
New Zealand    International Reg. No. 1181498    10/01/2013    10/01/2013   
Benefitfocus.com, Inc.    HR INTOUCH New Zealand    967599    04/24/2013   
10/23/2012    Benefitfocus.com, Inc.    HR INTOUCH New Zealand    967600   
04/24/2013    10/23/2012    Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE
South Africa    2012/28642    03/13/2015    10/23/2012    Benefitfocus.com, Inc.
   HR INTOUCH South Africa    2013/27350    09/28/2015    10/02/2013   
Benefitfocus.com, Inc.    BENEFITFOCUS South Africa    2013/27351    09/28/2015
   10/02/2013    Benefitfocus.com, Inc.    HR INTOUCH South Africa    2014/00310
   07/30/2015    01/07/2014    Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN
YOUR POCKET. United Kingdom    International Reg. No. 1142954    10/22/2012   
10/22/2012    Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE United Kingdom   
International Reg. No. 1138700    10/22/2012    10/22/2012    Benefitfocus.com,
Inc.    HR INTOUCH United Kingdom    International Reg. No. 1106495   
12/30/2011    12/30/2011    Benefitfocus.com, Inc.    BENEFITFOCUS United
Kingdom    International Reg. No. 1181498    10/01/2013    10/01/2013   
Benefitfocus.com, Inc.    HR INTOUCH United Kingdom    International Reg. No.
1191605    12/31/2013    12/31/2013    Benefitfocus.com, Inc.   
ALL YOUR BENEFITS. IN YOUR POCKET. United Kingdom    International Reg. No.
1182012    10/01/2013    10/01/2013    Benefitfocus.com, Inc.    BENEFITFOCUS
World Intellectual Property Organization    International Reg. No. 1142954   
10/22/2012    10/22/2012    Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE
World Intellectual Property Organization    International Reg. No. 1138700   
10/22/2012    10/22/2012    Benefitfocus.com, Inc.    HR INTOUCH World
Intellectual Property Organization    International Reg. No. 1106495   
12/30/2011    12/30/2011    Benefitfocus.com, Inc.    BENEFITFOCUS World
Intellectual Property Organization    International Reg. No. 1191605   
12/31/2013    12/31/2013    Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN YOUR
POCKET. World Intellectual Property Organization    International Reg. No.
1182012    10/01/2013    10/01/2013    Benefitfocus.com, Inc.    BENEFITFOCUS
World Intellectual Property Organization    International Reg. No. 1181498   
10/01/2013    10/01/2013    Benefitfocus.com, Inc.    HR INTOUCH

 

Schedule 6



--------------------------------------------------------------------------------

Pending Trademark Applications of Benefitfocus.com, Inc.

 

Jurisdiction

   Application No.      Filing Date     

Applicant

  

Mark

United States    86/923,373      02/29/2016      Benefitfocus.com, Inc.   
BENEFITFOCUS Canada    1660145      01/17/2014      Benefitfocus.com, Inc.   
ALL YOUR BENEFITS. IN YOUR POCKET. Canada    1797920      08/29/2016     
Benefitfocus.com, Inc.    BENEFITFOCUS India    2419567      10/30/2012     
Benefitfocus.com, Inc.    HR INTOUCH India    2419568      10/30/2012     
Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE South Africa    2012/28643     
10/23/2012      Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE South Africa   
2016/24461      08/29/2016      Benefitfocus.com, Inc.    BENEFITFOCUS South
Africa    2016/24462      08/29/2016      Benefitfocus.com, Inc.    BENEFITFOCUS
World Intellectual Property Organization    A0061183      08/29/2016     
Benefitfocus.com, Inc.    BENEFITFOCUS

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Trademarks of BenefitStore, Inc.

NONE

Pending Trademark Applications of BenefitStore, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
BenefitStore, Inc.

NONE

 

Schedule 6



--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Registered Copyrights of Benefitfocus, Inc.

NONE

Pending Copyright Applications of Benefitfocus, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Copyrights of Benefitfocus.com, Inc.

 

Jurisdiction

   Registration No.    Registration Date   

Work of Authorship

United States

   TX0006032200    11/14/2001    Benefit focus online enrollment and data
exchange service application.

United States

   TX0006032199    11/14/2001    Benefit focus online enrollment and data
exchange services application version 1.14.

United States

   V9921D265    02/25/2015    Benefit focus online enrollment and data exchange
service application & 1 other title.

Pending Copyright Applications of Benefitfocus.com, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Copyrights of BenefitStore, Inc.

NONE

Pending Copyright Applications of BenefitStore, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
BenefitStore, Inc.

NONE

OTHER LICENSE RIGHTS RELATING TO INTELLECTUAL PROPERTY

 

1. Benefitfocus.com, Inc. grants licenses in the ordinary course for the use of
its software to its customers pursuant to Terms of Use, Master Services
Agreements and related Software License and Service Agreements.

 

Schedule 6



--------------------------------------------------------------------------------

2. Benefitfocus.com, Inc. licenses certain Intellectual Property rights from
Oracle America, Inc. pursuant to that Ordering Document, effective November 22,
2013, by and between Arrow Enterprise Computing Solutions Inc., CDW Logistics,
Inc., Oracle America, Inc. and Benefitfocus.com, Inc. (incorporating by
reference the Oracle Master Agreement, US-OMA-68046).

 

3. Benefitfocus.com, Inc. licenses certain Intellectual Property rights from
John Hopkins University pursuant to that ACG Consultant Production License and
Professional Services Agreement, dated May 2, 2011.

 

Schedule 6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

BENEFITFOCUS, INC.

BENEFITFOCUS.COM, INC.

BENEFITSTORE, INC.

Date:              , 20    

1. This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of February 20, 2015, by and among
BENEFITFOCUS, INC., a Delaware corporation (“Parent”), BENEFITFOCUS.COM, INC., a
South Carolina corporation (“Benefitfocus.com”), and BENEFITSTORE, INC., a South
Carolina corporation (“BenefitStore”, and together with Parent and
Benefitfocus.com, each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender,
SILICON VALLEY BANK (“SVB”), as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and COMERICA BANK, as
documentation agent (in such capacity, the “Documentation Agent”) (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

2. The undersigned, a duly authorized and acting Responsible Officer of Parent,
hereby certifies, in his/her capacity as an officer of Parent, and not in any
personal capacity, as follows:

3. I have reviewed and am familiar with the contents of this Compliance
Certificate.

4. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Parent and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default.

5. Attached hereto as Attachment 3 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.

6. [To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

7. [To the extent not previously disclosed to the Administrative Agent, a list
of any material patents, registered trademarks or registered copyrights issued
to or acquired by any Loan Party since [the Closing Date][the date of the most
recent report delivered].]

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

PARENT, for itself and on behalf of each other Borrower: BENEFITFOCUS, INC. By:
 

 

Name:  

 

Title:  

 

 

Exhibit B



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1 to Compliance Certificate



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrowers to be taken on account thereof.]

 

Attachment 2 to Compliance Certificate



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described herein is as of [            ], [        ] (the
“Statement Date”), and pertains to the subject period described below.

 

(a) Minimum Liquidity.

Required: Not permit Liquidity at any time, as tested on the last day of each
month, to be less than $45,000,000.

Actual:

 

A.    The Available Revolving Commitment as of the Statement Date   
$             B.    The aggregate amount of unrestricted cash and Cash
Equivalents (including short term marketable securities) held by the Borrowers
and the Guarantors in Deposit Accounts or Securities Accounts maintained with
SVB or SVB’s Affiliates or another Lender or an Affiliate thereof, or with
National Bank of South Carolina (“NBSC”, provided that the aggregate amounts
held in deposit accounts with NBSC shall not exceed $6,500,000 at any time), and
in each case subject to a first priority lien in favor of the Administrative
Agent, including, without limitation, pursuant to a Deposit Account Control
Agreement with respect to each such Deposit Account or Securities Account
Control Agreement with respect to each such Securities Account; provided that,
in connection with any calculation of Liquidity required hereunder, at least
$30,000,000 must consist of unrestricted cash and Cash Equivalents (including
short term marketable securities) satisfying the requirements of clause (i)
above.    $             C.    MINIMUM LIQUIDITY (the sum of line A plus line B)
   $            

Does line C consist of not less than $30,000,000 of unrestricted cash?

 

             No, not in Compliance                 Yes, in Compliance Is line C
equal to or greater than $45,000,000?                 No, not in Compliance   
             Yes, in Compliance

 

Attachment 3 to Compliance Certificate



--------------------------------------------------------------------------------

(b) Minimum Consolidated EBITDA.

Required: Permit Consolidated EBITDA for any quarter specified below, as
calculated on a trailing six (6) months basis, to be less than the correlative
amount specified below:

 

Quarter Ending

   Minimum Consolidated EBITDA  

March 31, 2015

   ($ 22,500,000 ) 

June 30, 2015

   ($ 22,500,000 ) 

September 30, 2015

   ($ 22,500,000 ) 

December 31, 2015

   ($ 16,500,000 ) 

March 31, 2016

   ($ 14,000,000 ) 

June 30, 2016

   ($ 13,000,000 ) 

September 30, 2016

   $ [* ] 

December 31, 2016

   $ [* ] 

March 31, 2017

   $ [* ] 

June 30, 2017

   $ [* ] 

September 30, 2017

   $ [* ] 

December 31, 2017

   $ [* ] 

March 31, 2018

   $ [* ] 

June 30, 2018

   $ [* ] 

September 30, 2018

   $ [* ] 

December 31, 2018

   $ [* ] 

March 31, 2019

   $ [* ] 

June 30, 2019

   $ [* ] 

September 30, 2019

   $ [* ] 

December 31, 2019

   $ [* ] 

Attachment 3 to Compliance Certificate

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

Actual: All amounts measured on a trailing six month basis:

 

A.    Consolidated Net Income    $             B.    Consolidated Interest
Expense    $             C.    Provisions for taxes based on income   
$             D.    Total depreciation and amortization expense    $            
E.    Non-cash compensation expense    $             F.    The fees, costs and
expenses incurred in connection with the Credit Agreement and the other Loan
Documents and the transactions thereunder    $             G.    Reasonable
one-time fees, costs and expenses incurred in connection with a Permitted
Acquisition or a successful offering or issuance of Capital Stock, in each case
to the extent approved in writing by the Administrative Agent as an ‘add-back’
to Consolidated EBITDA    $             H.    Other non-cash items reducing
Consolidated Net Income (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period) approved
by the Administrative Agent in writing as an ‘add back’ to Consolidated EBITDA
   $             I.    any extraordinary or non-recurring losses, expenses or
charges not to exceed $1,000,000 in the aggregate in any fiscal year (or such
higher amounts as may be approved by the Required Lenders as an ‘add-back’ to
Consolidated EBITDA)    $             J.    The Sum of lines A through I   
$             K.    Other non-cash items increasing Consolidated Net Income for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period)
   $             L.    Interest Income    $             M.    The Sum of lines K
and L    $             N.    CONSOLIDATED EBITDA (line J minus line M)   
$            

Is Line N equal to or greater than $[        ]?

 

             No, not in Compliance

                Yes, in Compliance

 

Attachment 3 to Compliance Certificate